304 So. 2d 248 (1974)
In re William Otis MYRICK
v.
CITY OF MONTGOMERY.
Ex parte The CITY OF MONTGOMERY ex rel. MUNICIPAL PROSECUTOR.
SC 1051.
Supreme Court of Alabama.
December 5, 1974.
John T. Kirk, Montgomery, for petitioner.
No brief for respondent.
MERRILL, Justice.
Petition of the City of Montgomery by its Municipal Prosecutor for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Myrick v. City of Montgomery, 54 Ala.App. ___, 304 So. 2d 247.
Writ denied.
HEFLIN, C. J., and HARWOOD, MADDOX and FAULKNER, JJ., concur.